Pee Curiam.
On a trial to a jury the defendant was found guilty of the crime of rape in violation of § 53-238 of the General Statutes and of burglary in violation of § 53-68 of the General Statutes. On the day assigned for the trial of the case and before the trial commenced, the defendant filed a “motion to strike jury panel” which was an effective challenge to the array of the jury panel. The court denied the motion, ruling that “the motion to strike the jury panel was not made seasonably, when it was made on the day of the trial.” The defendant has assigned as an error this ruling of the court.
While the circumstances disclosed by this appeal suggest good reason for the adoption of a rule of court which would require reasonable notice of the *480intent to file such a motion as well as the filing of such a motion a reasonable time before the day assigned for the trial of a case, there was no such rule extant governing the filing of such a motion in this case. Accordingly, the court was in error in denying the defendant’s motion solely on the basis that it was not seasonably filed.
There is error, the judgment is set aside and a new trial is ordered.